                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                          8:18CR238

         vs.
                                                                               ORDER
JAVIER CONTRERAS,

                         Defendant.


        This matter is before the court on Defendant's MOTION TO EXTEND PRETRIAL MOTION
DEADLINE [24]. For good cause shown, I find that the motion should be granted. Defendant will be
given an approximate 7-day extension. Pretrial Motions shall be filed by November 13, 2018.


        IT IS ORDERED:
        1.      Defendant's MOTION TO EXTEND PRETRIAL MOTION DEADLINE [24] is
granted. Pretrial motions shall be filed on or before November 13, 2018.
        2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of the
granting of the motion, i.e., the time between November 6, 2018, and November 13, 2018, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial Act for
the reason defendant's counsel required additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure to grant
additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).
        3.      This is the Final Extension of time to file pretrial motions. No further extensions will
be granted.


        Dated this 2nd day of November, 2018.

                                                         BY THE COURT:

                                                         s/ Michael D. Nelson
                                                         United States Magistrate Judge
